Case: 20-60904     Document: 00516428333         Page: 1     Date Filed: 08/11/2022




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                   August 11, 2022
                                  No. 20-60904
                                                                    Lyle W. Cayce
                                Summary Calendar                         Clerk


   Daniel Jonathan Juarez; Lucrecia Maribel Abrego De
   Juarez,

                                                                      Petitioners,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                            Agency No. A206 067 105
                            Agency No. A206 067 106


   Before Smith, Dennis, and Southwick, Circuit Judges.
   Per Curiam:*
          Daniel Johnathan Juarez and Lucrecia Maribel Abrego De Juarez,
   natives and citizens of Guatemala, petition for review of a decision by the
   Board of Immigration Appeals (BIA) dismissing their appeal from the denial


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60904      Document: 00516428333           Page: 2     Date Filed: 08/11/2022




                                     No. 20-60904


   of their application for cancellation of removal. The couple argues that the
   BIA “overlooked and misperceived abundant evidence” of the hardship that
   their qualifying relatives would face were the couple removed and also failed
   to consider the evidence of hardship in the aggregate as required by prior case
   law.
          Cancellation of removal is available to applicants who have been
   continuously present in the United States for at least ten years prior to filing
   an application, who can establish good moral character during that time, who
   have no disqualifying convictions, and whose spouse, children, or parent
   would suffer exceptional and extremely unusual hardship if the applicant
   were removed.         8 U.S.C. § 1229b(b)(1).              Although 8 U.S.C.
   § 1252(a)(2)(B)(i) deprives this court of jurisdiction to review the denial of
   discretionary relief of cancellation, the agency decision whether a non-citizen
   has sufficiently demonstrated exceptional and extremely unusual hardship
   for a qualifying relative requires the application of the legal standard to
   established facts and is therefore reviewable. Guerrero Trejo v. Garland, 3
   F.4th 760, 774 (5th Cir. 2021).
          We review the BIA’s order and consider the immigration judge’s
   underlying decision only to the extent it influenced the BIA’s determination.
   Wang v. Holder, 569 F.3d 531, 536 (5th Cir. 2009). Although we review the
   agency’s legal conclusions de novo, Guerrero Trejo, 3 F.4th at 774, we may
   not review the fact findings of the agency in cancellation of removal cases,
   Patel v. Garland, 142 S. Ct. 1614, 1622-23 (2022); § 1252(a)(2)(B)(i).
          Despite Juarez’s and Abrego de Juarez’s assertions to the contrary,
   the consequences facing their children, his father, and her mother if the
   couple were removed are not “‘substantially’ beyond the ordinary hardship
   that would be expected when a close family member leaves this country.”
   Guerrero Trejo, 3 F.4th at 775 (quoting Matter of Monreal-Aguinaga, 23 I. & N.




                                          2
Case: 20-60904      Document: 00516428333           Page: 3     Date Filed: 08/11/2022




                                     No. 20-60904


   Dec. 56, 62 (BIA 2001)). Moreover, although Juarez and Abrego de Juarez
   claim that the BIA failed to consider the hardship factors in the aggregate, the
   record reflects that the agency explicitly considered the medical, financial,
   emotional, and physical factors in the aggregate before determining that they
   failed to demonstrate an extremely unusual hardship to their qualifying
   relatives. As to the couple’s argument that the agency failed to properly
   weigh the factors in favor of cancellation, we lack jurisdiction to consider this
   challenge to the agency’s          discretionary    denial   of   relief.    See
   § 1252(a)(2)(B)(i); Guerrero Trejo, 3 F.4th at 773-74.
          The petition for review is DISMISSED in part for lack of
   jurisdiction and DENIED in part.




                                          3